UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4637

BRIAN STOVER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
G. Ross Anderson, Jr., District Judge.
(CR-92-331)

Submitted: March 3, 1998

Decided: March 19, 1998

Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Brian Stover appeals his sentences imposed upon a guilty plea to
two counts of bank robbery in violation of 18 U.S.C.A. § 2113(a)
(West Supp. 1997), and upon revocation of supervised release on a
prior conviction. Stover's attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising one issue but stat-
ing that in his view there are no meritorious grounds for appeal. Sto-
ver was informed of his right to file a supplemental pro se brief, but
he failed to do so. For the reasons that follow, we affirm.

In 1993, Stover pled guilty to robbery and assaulting a postal
employee with intent to rob, in violation of 18 U.S.C.A. § 2114 (West
Supp. 1997). He was sentenced to fifty-five months' imprisonment
followed by three years of supervised release. Stover was released
from custody on April 10, 1996, and began his three-year term of
supervised release.

In January 1997, Stover was indicted on three counts of bank rob-
bery. Stover pled guilty to two counts of bank robbery in violation of
18 U.S.C.A. § 2113(a). The district court sentenced Stover to 151
months' imprisonment to be followed by a three-year term of super-
vised release on each count, to run concurrently.

As a result of his 1997 conviction for bank robbery, Stover violated
the terms of his previously imposed supervised release. At the sen-
tencing hearing for both the 1997 conviction and the violation of
supervised release, Stover requested that any sentence imposed for
violation of supervised release run concurrently with the sentence
imposed for the 1997 conviction. The district court revoked Stover's
supervised release and sentenced him to fifteen months' imprison-
ment to run consecutively to the 151-month term of imprisonment
previously imposed for the 1997 conviction.

Stover's counsel raises the issue of whether the district court
abused its discretion when, upon revoking Stover's supervised
release, it refused to sentence him to a term of imprisonment to run

                    2
concurrently with the term of imprisonment for the 1997 conviction.
The district court acted within its discretion in ordering that Stover's
sentence for violating the terms of his supervised release run consecu-
tively to the sentence previously imposed for the 1997 conviction. See
18 U.S.C. § 3584(a) (1994); U.S. Sentencing Guidelines Manual
§ 7B1.3(f) (1995).

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Because the record dis-
closes no reversible error, we affirm Stover's sentences. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3